The opinion of the court was delivered by
Lowrie, J.
The defendant can have no pretence of right unless it is given by the sixth article. But certainly that propounds the rule and privileges of membership. On paying his dollar he could become a member, and then, as such, he would be entitled to use the burying ground. He bought no burying lot; but when he became a member he acquired a member’s rights. But these necessarily depend upon the rules of the church, which are essentially alterable. To be a member he must perform a member’s duties, as they are from time to. time prescribed by the general regulations of the church. He has ceased to be a member, and can therefore have none of a member’s privileges. When, on former occasions, he had a burying lot assigned to him, the right to it did not cease to be dependent on his membership. If he wants the right of burying, he must obtain it as other strangers do.
Judgment reversed and a new trial awarded.